Case 6:18-cv-01069-RBD-LRH Document 201-29 Filed 03/18/21 Page 1 of 2 PagelD 4271

Rollins College - Vice President of Student Affairs
1000 Holt Ave. - 2771 - Winter Park, FL 32789-4499

ROLLINS T 407.646.2345 - rollins. edu/student-affairs

Confidential
MEMORANDUM

To: Jane Roe ~— — Reporting Party

Pee 5 Responding Party

Copy to: Oriana Jimenez — Title IX Coordinator
Meghan Harte Weyant — Dean of Students

From: Mamta Accapadi — Vice President for Student Affairs

Regarding: Charge by Jane Roe (“Reporting Party”) against fi Responding
Party”) of violation of the College’s Sexual Misconduct and Harassment Policy
(the “Charge”)

Date: April 12, 2018

This case is before me on appeal by the Responding Party of the final decision and outcome dated
March 6, 2018 by the Title IX Coordinator on the Charge.

The appeal will be considered pursuant to the College’s published Sexual Misconduct and
Harassment Policy (the “Policy”). Pursuant to the Policy, the College referred the matter to me
for consideration of the appeal.

The Responding Party’s appeal under the Policy was on the basis of procedural misconduct during
the investigation, that the preponderance of evidence standard was not met, and on the basis
that the sanctions are inappropriate for the violation of College Policy. The Reporting Party’s
appeal was on the basis of increased sanctions for the violation of College Policy.

| have carefully reviewed the record in this case and do not find any procedural misconduct. The
arguments made by Responding Party on this point are not persuasive. Upon review of the Title
IX investigator’s findings, | also affirm that the preponderance of evidence standard was met.

Rollins/Doe - 000448
Case 6:18-cv-01069-RBD-LRH Document 201-29 Filed 03/18/21 Page 2 of 2 PagelD 4272 °

Upon review of this case and sanctions imposed, | uphold the sanctions imposed {listed below
with clarification) in this case.

1. Contact restriction: The no-contact order that exists between the Responding and the
Reporting Party will remain in effect for as long as the Reporting Party is a student or
employee at the College and applies both on and off campus.

2. Dismissal: Responding Party is permanently separated from the College without the
opportunity for readmission, or admission to any Rollins College academic program in the
future. This dismissal is effective Spring 2018, and does not apply to the undergraduate
degree already earned. Dismissed students are not eligible for a tuition refund.

3. Privilege restrictions: Responding Party will not be permitted to participate in
commencement/graduation ceremonies and any Rollins College affiliated events on or
off campus for an indefinite period of time. Student organization events are considered
Rollins College affiliated events. The Responding Party is banned from returning to
campus for an indefinite period of time.

This decision on the appeal is final, including the instructions stated above. The matter is now
concluded.

Sincerely,

Mamta Accapadi, Ph.D.
Vice President for Student Affairs

Rollins/Doe - 000449
